 

Exhibit 10.1

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  

 

PROMISSORY NOTE



 

Principal Amount:  $250,000.00

 Dated as of March 16, 2016

 

New York, New York

 

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of October 24, 2014, by and between Hydra Industries Acquisition Corp., a
Delaware corporation (the “Maker”), and Hydra Industries Sponsor LLC (the
“Payee”), the Maker hereby promises to pay to the order of the Payee or its
registered assigns or successors in interest, or order, the principal sum of Two
Hundred Fifty Thousand and no/100 Dollars ($250.000.00) in lawful money of the
United States of America, on the terms and conditions described below.  All
payments on this Note shall be made by check or wire transfer of immediately
available funds or as otherwise determined by the Maker to such account as the
Payee may from time to time designate by written notice in accordance with the
provisions of this Note. Certain terms used herein but not defined herein shall
have the meaning given to such terms in the Agreement.

 

1.            Principal. The principal balance of this Note shall be payable on
the date on which Maker consummates its Businesses Combination. The principal
balance may be prepaid at any time.

 

2.            Interest. No interest shall accrue on the unpaid principal balance
of this Note.

 

3.            Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

4.            Events of Default. The following shall constitute an event of
default (“Event of Default”):

 

(a)           Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified above.

 

(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 



 

 

 

(c)           Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

5.            Remedies.

 

(a)           Upon the occurrence of an Event of Default specified in Section
4(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

6.            Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

7.            Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

8.            Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 



 

 

 

9.            Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

 

10.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.          Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any Claim in or to any distribution of or from the Trust
Account, and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any Claim against the Trust Account for any reason whatsoever;
provided, however, that if the Maker completes its Business Combination, the
Maker shall repay the principal balance of this Note out of the proceeds
released to the Maker from the Trust Account.

 

12.          Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

13.          Assignment.  No assignment or transfer of this Note or any rights
or obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound to the terms of this Note.

 

14.          Conversion.

 

(a) At the Payee’s option, at any time prior to payment in full of the principal
balance of this Note, the Payee may elect to convert all or any portion of this
Note into that number of warrants (the “Conversion Warrants”) equal to: (i) the
portion of the principal amount of the Note being converted pursuant to this
Section 14, divided by (ii) $0.50, rounded up to the nearest whole number. Each
Conversion Warrant shall have the same terms and conditions as the warrants
issued by the Maker pursuant to a private placement, as described in Maker’s
Registration Statement on Form S-1 (333-198236). The Conversion Warrants, the
shares of Common Stock underlying the Conversion Warrants and any other equity
security of Maker issued or issuable with respect to the foregoing by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, amalgamation, consolidation or reorganization (the “Warrant
Shares”), shall be entitled to the registration rights set forth in Section 15
hereof.

 

(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the Conversion Warrants, (iii)
Maker shall promptly deliver a new duly executed Note to the Payee in the
principal amount that remains outstanding, if any, after any such conversion and
(iv) in exchange for all or any portion of the surrendered Note, Maker shall
deliver to Payee the Conversion Warrants, which shall bear such legends as are
required, in the opinion of counsel to Maker or by any other agreement between
Maker and the Payee and applicable state and federal securities laws.

 



 

 

 

(c) The Payee shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Warrants upon conversion
of this Note pursuant hereto; provided, however, that the Payee shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Payee in connection with any such conversion.

 

(d) The Conversion Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

 

15.         Registration Rights.

 

(a) Reference is made to that certain Registration Rights Agreement between the
Maker and the parties thereto, dated as of the date hereof (the “Registration
Rights Agreement”). All capitalized terms used in this Section 15 shall have the
same meanings ascribed to them in the Registration Rights Agreement.

 

(b) The holders (“Holders”) of the Conversion Warrants (or the Warrant Shares)
shall be entitled to one Demand Registration, which shall be subject to the same
provisions as set forth in Section 2.1 of the Registration Rights Agreement.

 

(c) The Holders shall also be entitled to include the Conversion Warrants (or
the Warrant Shares) in Piggyback Registrations, which shall be subject to the
same provisions as set forth in Section 2.2 of the Registration Rights
Agreement; provided, however, that in the event that an underwriter advises the
Maker that the Maximum Number of Securities has been exceeded with respect to a
Piggyback Registration, the Holders shall not have any priority for inclusion in
such Piggyback Registration.

 

(d) Except as set forth above, the Holders and the Maker, as applicable, shall
have all of the same rights, duties and obligations set forth in the
Registration Rights Agreement.

 

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

 

Hydra Industries Acquisition Corp.

        By:  /s/ George Peng     Name: George Peng     Title: Chief Financial
Officer

 



 

 